on rehearing.
Felton, J.
It is contended by the plaintiff in error that this case is governed by the case of Sovereign Camp W. O. W. v. Beard, 26 Ga. App. 130 (105 S. E. 629). We can not agree with this contention for the reason that in the above case it was held that the act of 1914, now embodied in Code, § 56-1610, did not repeal by implication the law with reference to the construction of insurance contracts as fixed by certain named Code sections. That point is not involved in this case because the repeal of acts of the legislature or Code sections is not involved, and if anything is repealed the rulings in cases decided by the Supreme Court and the Court of Appeals are repealed, and it is not necessary that these rulings be referred to in the law in order that the repeal of the principle be effected. See Ancient Order of United Workmen v. Brown, 112 Ga. 545 (37 S. E. 890); Sovereign Camp W. O. W. v. Thornton, 115 Ga. 798 (42 S. E. 236); Eminent Household of *191Columbian Woodmen v. Eppes, 24 Ga. App. 762 (supra) for these rulings. No constitutional question is presented in the bill of exceptions, and therefore there is nothing for this court to transfer to the Supreme Court on this subject.

<Judgment adhered to on rehearing.


Stephens, P. J., and Sutton, J., concur.